UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1739


STARSHA M. SEWELL,

                Plaintiff – Appellant,

          v.

FIDELITY NATIONAL FINANCIAL, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:16-cv-00906-DKC)


Submitted:   October 4, 2016                 Decided:   October 6, 2016


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.      Michael William Tompkins,
FIDELITY NATIONAL LAW GROUP, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha Sewell appeals the district court’s orders denying

relief on her civil action for failure to state a claim, denying

her    motion    for    reconsideration,     and     imposing   a   prefiling

injunction.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Sewell v. Fidelity Nat’l Inc., No. 8:16-cv-

00906-DKC (D. Md. Apr. 18, 2016; May 11, 2016; June 24, 2016).

We    dispense   with   oral   argument    because    the   facts   and   legal

contentions      are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2